Smith, J.:
Upon a judgment in an action of replevin, where the value of the property with the damages, if any, is found to be less than fifty dollars, the plaintiff is entitled to an amount of costs equal to the amount of the value and damages found. In an action for conversion a recovery of a judgment for less than fifty dollars makes the plain tifE liable to the defendant for the defendant’s costs. It is thus apparent why the defendant is interested that the judgment be entered for a specific sum only, as in an action for conversion, following, as he claims it must, a verdict for a specific sum of money.
That this action is one in replevin- seems to me unquestionable. The complaint alleges the ownership of the watch by plaintiff; that it was taken feloniously from the plaintiff, and thereafter came into the possession of the defendant, of whom demand was made for the watch, which was refused, and the defendant is charged with still wrongfully detaining the same from the plaintiff. In paragraph 3 it is alleged that the plaintiff, at the time of the commencement of the action, was the owner of said watch and entitled to the immediate possession thereof; that by reason of the premises plaintiff has been damaged seventy-five dollars. The demand for relief then follows: “Wherefore, plaintiff demands judgment against defendant for the possession of the said watch, or for the sum of seventy-five dollars ($75.00) in case possession thereof cannot be given to plaintiff, and for the sum of seventy-five dollars ($75.00) damages, together with the costs of this action.” There is an allegation in paragraph 2 of the complaint, upon information and belief, to the effect that the watch had been sold and disposed of by the defendant with intent to deprive the plaintiff of the use and benefit thereof. The allegation of this latter fact, however, is in no way inconsistent with the intent of the pleader to proceed in replevin. The law is well settled that the action of replevin may be maintained against one who has had the custody and possession *56of the article claimed'and who has parted with the same improperly before the commencement of the action. (Nichols v. Michael, 23 N. Y. 268.)
The allegation of damage in the complaint will be deemed an allegation of such damages as the plaintiff would be entitled to claim for the detention of the property.
Upon the 'argnment of this case some confusion existed as to the exact nature of the charge and as to the exact form of the verdict. The record unfortunately is not before us. The plaintiffs right to the possession of the watch was unquestionably submitted to the jury and the assessment of its value. That no question of damages was submitted to the jury, other than the question of the value of the watch, would seem to be shown by the affidavits of Bain and Trumbull. That the verdict of the jurj was for the sum of thirty-five dollars simply and not thirty-five dollars “ as damages ” would seem to be established by the judgment itself, which recites the verdict as a verdict for “ the sum of thirty-five dollars.” While there were before the Special Term affidavits from which it might be inferred that the court, in the charge, submitted to the jury the question both of the value of the watch “ and damages,” and that the verdict of the jury was for thirty-five dollars “ damages,” upon a careful reading of those affidavits that inference is not a necessary one, and the court will be presumed to have found, in reaching its conclusion, any fact that may be necessary to sustain its order. That the court in fact determined that there was submitted to the jury only the question of the value of the watch, upon the question of damages, and that the verdict of the jury was for the sum of thirty-five dollars simply, is indicated by the statements of the learned judge at Special Term in his opinion. (Hitchcock v. Wimpleberg, 45 Misc. Rep. 298.)
By section 1726 of the Code of Civil Procedure the verdict in such an action must fix the damages, if any, of the prevailing party, and when it awards to the plaintiff a chattel which has not been replevied, it must also fix the value of the chattel at the time of the trial.
A verdict for the plaintiff for a specific sum of money under the charge of the court directing the jury to find who was entitled to the possession of the watch, and if the plaintiff was thus found *57entitled that they should fix its value, contains by necessary inference every fact necessary to a verdict in replevin. "Unless the plaintiff had been entitled to the possession of the watch the verdict would have been for the defendant. The specific sum stated under the charge given will be deemed to constitute a finding of its value. Under this verdict the court properly entered a judgment in replevin in the alternative form required by section 1730 of the Code of Civil Procedure.
In Segelke v. Finan (48 Hun, 310) the head note in part reads : “ That the rule is well settled that, where the findings of a jury are free from ambiguity and their intentions clear, the court has a right to make the verdict conform therewith.”
In Fitzhugh v. Wiman (9 N. Y. 559) the plaintiffs were entitled to certain sums for advances and freight and to the possession of certain property until such sums were paid. In that case the rule was stated : “ Where the plaintiffs in such an action (replevin) recovered an absolute judgment for the amount of their advances and their prospective freight in one sum, being the precise amount which should have been assessed as the value of their special property, it was held that although the judgment was erroneous in form, under § 277 of the Code, a new trial was not necessary, but that the judgment might be modified by changing it into a judgment in the alternative for the recovery of the possession of the property or of the value already assessed in case a delivery could not be had.”
These authorities would seem to give full warrant to the court to direct the entry of the judgment as it ivas entered and to justify the order appealed .from denying the defendant’s motion to correct the same.
This right to enter the proper judgment in this action is based upon reason and common sense. With every fact established necessary to a proper judgment it would be monstrous to compel the plaintiff to go back to a new trial of his action in order to have the form of the verdict corrected.
The appellant protests that in some way the plaintiff has consented to a change of the form of the action from one in replevin to one in conversion, and has in someway accepted the verdict as a verdict for damages in conversion, and thus the court was without power *58to entpr a judgment in replevin upon the verdict as rendered. While the plaintiff might have sued either for the possession of the watch or its conversion, lie has distinctly elected to sué for the recovery of the watch itself. A cause of action for conversion cannot be deemed to have been alleged in the complaint because such a cause of action is wholly inconsistent with the cause of action for the recovery of the property. Words could hardly have been chosen to make more clear the plaintiff’s election to proceed for the property itself and procure a judgment in replevin. In McLain, v. Mathushek Piano Mfg. Co. (54 App. Div. 126) it was held : “ An action in the Supreme Court, in which the complaint is apparently framed for the purpose of recovering a chattel, but sets forth facts equally consistent with an action for its conversion, and in which the plaintiff without objection accepts a general verdict for less than fifty dollars which does not award him possession of the chattel or fix its value, will be treated as an action for conversion, and the plaintiff will not be allowed costs.” In that case there was an apparent consent on the part of the plaintiff to treat the action as one of conversion. Not only was no objection made to its submission to the jury as such, but plaintiff actually entered up judgment for the sum awarded by the verdict as damages. Such action was a clear election upon his part to waive his right to the possession of the property and to proceed as. for conversion. In the case at bar, however, plaintiff has at all times insisted upon his right to a judgment for the possession of the chattel. He made clear his election in his complaint. He asked that the jury be directed to render a judgment in the alternative. It was through no fault of his that the jury was not properly charged, and that the form of their verdict was not appropriate to an action in replevin. Not only did he not enter up a judgment for damages as in an action for conversion, but still insisting upon his right to a judgment for the possession of the property, was permitted by the court to enter up the proper judgment in replevin. The waiver and 'consent found in the case cited is wholly absent from the case at bar. Upon principle and upon authority, therefore, the judgment was, I think, a proper one, and the defendant’s motion was properly denied.
All concurred, except Chester, J., dissenting in opinion.